     Case 2:19-cr-00085-WBV-KWR Document 20 Filed 07/24/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                             CRIMINAL ACTION

VERSUS                                               NO. 19-85-WBV-KWR

CHRISTOPHER LORELL ROBERTS


                                      ORDER

       IT IS ORDERED that a status conference be and hereby is scheduled on

Wednesday, August 14, 2019, at 2:00 p.m. in Chambers C-368. If the attorneys are

unavailable for good cause, participation by teleconference will be acceptable.

      New Orleans, Louisiana this 24th day of July, 2019.



                                              ___________________________________
                                              WENDY B. VITTER
                                              United States District Judge
